ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
James W. Ancel, Inc.                        )      ASBCA Nos. 58698, 58699, 58700
                                            )                 58701,58702,58703
                                            )                 58704,58705,58706
                                            )                 58707,58708,58709
                                            )                 58710,58711,58712
                                            )                 58713,58714,58715
                                            )                 58716,58717,58718
                                            )                 58719,58720,58721
                                            )                 58722,58723,58724
Under Contract No. W912QR-10-C-0029         )

APPEARANCE FOR THE APPELLANT:                      Joseph C. Kovars, Esq.
                                                    Ober, Kaler, Grimes & Shriver
                                                    Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Qiana D. Davis, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: 11 August 2014




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58698, 58699, 58700, 58701,
58702,58703,58704, 58705, 58706,58707, 58708,58709,58710, 58711,58712,58713,
58714,58715,58716,58717,58718,58719,58720,58721,58722,58723,58724,
Appeals of James W. Ancel, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2